Case: 14-50325      Document: 00512811299         Page: 1    Date Filed: 10/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50325                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         October 22, 2014
BETTY KOGER; WILLIAM KOGER, JR.,                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

CITIMORTGAGE, INCORPORATED; LOUISE GRAHAM; FEDERAL
HOME LOAN MORTGAGE CORPORATION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:14-CV-00106


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiffs Betty Koger and William Koger, Jr. appeal from their claim
filed in district court against Defendants CitiMortgage, Inc., Louise Graham,
and Federal Home Loan Mortgage Corp. regarding the foreclosure of their
property. Before the district court, the Kogers asserted claims of quiet title,
fraudulent presentment, violations of the Texas Debt Collection Act (“TDCA”),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50325      Document: 00512811299        Page: 2    Date Filed: 10/22/2014



                                     No. 14-50325
and promissory estoppel. The district court granted the Defendants’ Federal
Rule of Civil Procedure 12(b)(6) motion to dismiss on all claims.
      On appeal, the Kogers claim that the district court erred in determining
that 1) possession of the promissory note is not required to carry out a
foreclosure, 2) Defendants qualify as a “mortgage servicer” under § 51.0001 of
the Texas Property Code, 3) Mortgage Electronic Registration Systems, Inc.
could validly assign the deed of trust, 4) action taken by Louise Graham prior
to her official appointment as substitute trustee was valid, 5) Plaintiffs did not
sufficiently plead their quiet title claim, 6) Plaintiffs failed to sufficiently plead
their fraudulent presentment claim, and 7) a promissory estoppel claim was
unavailable.
      After considering the briefs and the record on appeal, we find no merit
in the Kogers’ claims and agree with the resolution of the issues made by the
district court. The district court’s opinion of March 5, 2014 clearly,
exhaustively, and correctly addresses the Kogers’ claims, and we see no value
in further writing. We AFFIRM for the reasons given by the district court. See
Koger v. CitiMortgage, Inc., No. A-14-CA-106-SS, 2014 WL 897339 (W.D. Tex.
Mar. 5, 2014). 1




      1   Because the Kogers did not adequately brief their TDCA claim on appeal in
accordance with the Federal Rules of Appellate Procedure, we find that this claim has been
abandoned. See FED. R. APP. P. 28(a)(8). To the extent the Kogers claim on appeal that the
district court applied the wrong standard, we find no merit. The district court neither
articulated nor applied the wrong standard for ruling on the 12(b)(6) motion.
                                            2